DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 October 2022 has been entered.

Response to Amendment
Applicant's amendment filed on 14 October 2022 has been entered. Claim 1 has been amended. No claims have been cancelled. No claims have been added. Claims 1-17 are still pending in this application, with claim 1 being independent. The objections to the drawings set forth in the previous Final Office Action mailed 20 July 2022 are withdrawn. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “communication means” as recited in claim 11, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as follows:
The “projection means” is interpreted as being a projection lens, as outlined in the instant disclosure.
The “deflection means” is interpreted as being an optical device comprising refractive or light-scattering elements.
The “absorption means” is interpreted as being an optical device comprising a light-absorbing material.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 11, the claim limitation “…communication means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no structure provided in the instant disclosure for what constitutes the communication means. The disclosure merely recites: “…floor projection device 1 comprises a communication means (not shown) for detecting a direction indicator signal, and is further configured to enable the activation of the emitting of the light segments 5 synchronously with the activation of a direction indicator of the motor vehicle. In this case, several light sources 6 can be activated simultaneously with the direction indicator, wherein corresponding light segments 5 are projected onto the carriageway by means of the projection device 3. The light sources 6 can, however, also be activated at different times, for example alternately or consecutively, such that light segments 5 can be projected onto the carriageway in the form of different light signals or luminous patterns by means of the projection means 3…,” which is merely a description of the function that the communication means is to perform, and not the structure which performs the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sugiyama et al. (US 2019/0322209 A1, herein referred to as: Sugiyama).
Regarding claim 1, Sugiyama discloses (Figs. 11A-15) a floor projection device (100) for a motor vehicle (1) for producing at least one floor projection (31-34), the floor projection device (100) comprising: an illuminant (41-44 and 61-64) and a projection means (20), wherein the illuminant (41-44 and 61-64) is configured to generate and at least partially emit light onto the projection means (as shown in Fig. 15), wherein the projection means (20) is configured to project the light which is emitted by the illuminant onto the projection means (as shown in Fig. 15), in a state of the floor projection device (100) integrated into the motor vehicle (motor vehicle 1, as shown in Fig. 11A), onto a carriageway as a floor projection to the side of the motor vehicle (as shown in Fig. 11A, 31-34 are projected onto side of the motor vehicle to the left or right side to indicate a turn direction), wherein the floor projection (31-34) comprises at least two light segments (31-34) separated from one another (as shown in Fig. 11A), wherein the illuminant (41-44 and 61-64) has for this purpose at least two individually controllable light sources (the LEDs 41-44 form four groups of LEDs which are individually controllable, and thus comprise at least two individually controllable light sources), wherein each light segment (31-34) is assigned at least one light source (as shown in Figs. 11A-15), wherein the projection means (20) has a focal point or a focal line (20 comprises at least four focal points corresponding to 21-24 of projection means 20, paragraph [0083]), wherein at least one of the at least two light sources is arranged offset relative to the focal point or focal line of the projection means (each of the light sources 41-44 adjacent to one another is offset from a respective focal point of a neighboring 21-24 of said projection means 20), wherein a first portion of the light, which is generated by the at least two light sources (41-44), is emitted along a first beam direction (a first beam direction corresponding to light emitting by the light sources corresponding to 41-44, and emitted directly to respective 21-24 of 20), which is directed directly onto the projection means (20, as shown in Fig. 15), wherein a second portion of the light (light emitted by the light sources 41-44, which propagate through respective elements 91-94), which is generated by at least one of the at least two light sources (a portion of light from 41-44 forms said first portion and said second portion, as outlined above), is emitted in a second beam direction (a second beam direction corresponding to light emitted from 41-44 and traveling through 91-94, respectively), which is not directed directly onto the projection means (as shown in Figs. 11a-15, i.e. the portion of light emitted from 41-44 which travels into 91-94, respectively, does not travel in the direction to 20), wherein the second portion of the light is a stray light generated by at least one of the at least two light sources (as shown in Figs. 11a-15, i.e. the portion of light emitted from 41-44 which travels into 91-94, respectively, forms stray light from said at least one of the at least two light sources that does not travel directly to the projection lenses), and wherein the floor projection device (100) has absorption means and/or deflection means (91-94), which are configured to at least partially absorb and/or deflect the second portion of the light which is emitted along the second beam direction (as shown in Fig. 15) such that the second portion of the light does not reach the projection means (as shown in Fig. 11A and 15, i.e. the portion of light that is deflected or absorbed [partly] by 91-94 is used to indicate a signal on 81-84, and does not to reach the projection means 20 in either of 21-24), and wherein the absorption means and/or deflection means (91-94) absorb and/or deflect stray light traveling from the illuminant (41-44 and 61-64) toward the projection means (20) substantially completely, such that the stray light within the floor projection device cannot penetrate as far as the projection means (said portion of light which is deflected/absorbed by said absorption/deflection means 91-94 does not penetrate as far as the projection means 20 as said portion of light is deflected/absorbed by said deflection/absorption means 91-94 away from the projection means 20, as shown in Figs. 11A-15).  
Regarding claim 2, Sugiyama discloses (Figs. 11A-15) the at least two light segments (31-34) are essentially strip-shaped (as shown in Fig. 11A, each of the elements 31-34, form elongated strip-shaped arrows along the ground, and thus are essentially strip shaped).  
Regarding claim 3, Sugiyama discloses (Figs. 11A-15) the offset of the at least one of the at least two light sources (41-44) in the installed state of the floor projection device (100, Fig. 13) is formed in a vertical direction (as shown in Fig. 13, the offset of each light source is both vertical and horizontal).  
Regarding claim 4, Sugiyama discloses (Figs. 11A-15) the illuminant (41-44 and 61-64) comprises a plurality of light sources (41-44), which are arranged on a circuit board (12 and 12g) in light source rows vertically one above the other (as shown in Figs. 11A-15, the light source rows are vertically one above another in the horizontal direction of the circuit board from left to right in Fig. 13).  
Regarding claim 5, Sugiyama discloses (Figs. 11A-15) the number of light source rows corresponds to the number of light segments (31-34) projected onto the carriageway (as shown in Figs. 11A-15).  
Regarding claim 6, Sugiyama discloses (Figs. 11A-15) each light source row is respectively assigned a light segment (as shown in Figs. 11A-15).  
Regarding claim 7, Sugiyama discloses (Figs. 11A-15) the at least two light sources (41-44) and the projection means (20) are configured and arranged in such a way that at least two light segments (at least two light segments of 31-34) can be projected onto the carriageway without overlapping (as shown in Fig. 11A).  
Regarding claim 8, Sugiyama discloses (Figs. 11A-15) the at least two light sources (41-44) and the projection means (20) are configured and arranged in such a way that the at least two light segments (31-34) can be respectively projected onto the carriageway at a different distance relative to the motor vehicle (as shown in Fig. 11A).  
Regarding claim 9, Sugiyama discloses (Figs. 11A-15) the floor projection device (100) has a housing (the housing of 100, as shown in Figs. 11A-15) at least partially enclosing the at least two light sources and the projection means (as shown in Figs. 11A-15), wherein at least one inner surface of the housing (the top inner surface of said housing) has the absorption means and/or deflection means (absorption means and/or deflection means 91-94, as shown in Figs. 11A-15).  
Regarding claim 10, Sugiyama discloses (Figs. 11A-15) wherein the housing (the housing of 100) encloses an edge area of the projection means (20, as shown in Figs. 12 and 15) in a form-fitting manner (as shown in Figs. 12 and 15, i.e. the housing opening receiving 20 fits the form of the edge of 20, and thus the edge of 20 is enclosed in a form fitting matter), wherein the absorption means and/or the deflection means (91-94) are arranged within the housing (as shown in Figs. 11A-15) up to immediately in front of the projection means (as shown in Fig. 15, i.e. the absorption means and/or deflection means 91-94 extend within the housing on at least inner surface of the housing up to immediately adjacent to the projection device, as shown in Figs. 11A-15, and thus, the absorption means and/or the deflection means are arranged within the housing up to immediately in front of the projection means).
Regarding claim 11, Sugiyama discloses (Figs. 11A-15) the floor projection device (100) has a communication means for detecting a direction indicator signal (paragraph [0111], i.e. 100 must have an electrical communication means, either via wiring or wireless means, for detecting a direction indicator signal so as to signal the turning direction via 31-34), and is configured to enable the activation of the emitting of the light segments (31-34) synchronously with the activation of a direction indicator of the motor vehicle (as implied by paragraph [0111] and Fig. 11A).  
Regarding claim 12, Sugiyama discloses (Figs. 11A-15) the projection means (20) of the floor projection device (100) comprises precisely one single projection lens (20 is an integrally formed composite projection lens, and thus comprises precisely one single projection lens 20); wherein the first portion of the light of all light sources generating the light segments (41-44) is directed onto this single projection lens (as shown in Figs. 11A-15).  
Regarding claim 13, Sugiyama discloses (Figs. 11A-15) a motor vehicle (1), comprising a floor projection device (100) according to Claim 1 (as outlined in claim 1).  
 Regarding claim 15, Sugiyama discloses (Figs. 11A-15) the projection means (20) is at least one projection lens (20 is a single injection molded composite lens, and thus forms at least a single projection lens 20), 462794. 1U.S. Patent Application No. Filed: 4 October 2021 National Phase of PCT/EP32020/0563 19  
Regarding claim 16, Sugiyama discloses (Figs. 11A-15) the individual light source rows (of 41-44, as shown in Figs. 11A-15) respectively have a different number of sources that are arranged horizontally next to one another (as shown in Figs. 11A-15).  
Regarding claim 17, Sugiyama discloses (Figs. 11A-15) the one single projection lens (20) is a free-form lens (as shown in Figs. 11A-15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama, in view of Alberti (US 2007/0053195 A1).
Regarding claim 14, Sugiyama does not explicitly teach that the floor projection device is attached to at least one wing mirror of the motor vehicle.
Alberti teaches or suggests (Figs. 1-14) a floor projection device (10) is attached to at least one wing mirror of the motor vehicle (as shown in Figs. 10-13).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Sugiyama and incorporated the teachings of the floor projection device is attached to at least one wing mirror of the motor vehicle, such as taught or suggested by Alberti, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of increasing the visibility of the signaling device, and/or ease accessibility of the device for replacement or repair.

Response to Arguments
Applicant's arguments filed 14 October 2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Sugiyama failed to disclose: “…wherein the absorption means and/or deflection means absorb and/or deflect stray light traveling from the illuminant toward the projection means substantially completely, such that the stray light within the floor projection device cannot penetrate as far as the projection means…,” pages 7-8 of the above-cited remarks, the Examiner respectfully disagrees. In the instant case, Sugiyama discloses that the second portion of the light (light emitted by the light sources 41-44, which propagate through respective elements 91-94) is deflected and/or absorbed by said absorption means and/or deflection means (91-94), such that the second portion of the light does not reach the projection means (as shown in Fig. 11A and 15, i.e. the portion of light that is deflected or absorbed [partly] by 91-94 is used to indicate a signal on 81-84, and does not to reach the projection means 20 in either of 21-24), and wherein the absorption means and/or deflection means (91-94) absorb and/or deflect stray light traveling from the illuminant (41-44 and 61-64) toward the projection means (20) substantially completely, such that the stray light within the floor projection device cannot penetrate as far as the projection means (said portion of light which is deflected/absorbed by said absorption/deflection means 91-94 does not penetrate as far as the projection means as said portion of light is deflected/absorbed by said deflection/absorption means 91-94 away from the projection means 20, as shown in Figs. 11A-15). Therefore, Sugiyama discloses the above-cited claim limitations. 
In response to Applicant’s assertion that Sugiyama failed to disclose: “…wherein the absorption means and/or deflection means absorb and/or deflect stray light traveling from the illuminant toward the projection means substantially completely, such that the stray light within the floor projection device cannot penetrate as far as the projection means…,” since “…the light guide 93 in Sugiyama is used to create an additional light function (a turn signal). Therefore, the device disclosed in Sugiyama serves a different purpose, and its components have a different function. If the light guide 93 in Sugiyama would absorb the entire light guided therein, the additional light function could not be created…,” page 8 of the above-cited remarks, the examiner respectfully disagrees. In the instant case, the claims do not require complete absorption of the stray light, nor do the claims explicitly limit the function or use for the stray light in the system. Therefore, the fact that the cited stray light in Sugiyama is utilized for purposes different from what Applicant intends is not pertinent to the scope of the claimed invention, as Sugiyama constitutes a prior art device that discloses all of the limitations as presently recited in the instant claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: please see US 10,928,029 B1, to Woo, pertinent to all of the features of claims 1-17 as presently claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203. The examiner can normally be reached Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/COLIN J CATTANACH/Primary Examiner, Art Unit 2875